AO 245B (Rev 02/18)          Judgment ma Cnmmal Case
                             Sheet I



                                             UNITED STATES DISTRICT COURT
                                                           Eastern District of Pennsylvania

                 UNITED          STAT!~ OF AMERICA FlLE                  di            JUDGMENT IN A CRIMINAL CASE

                                SONIA BARNES                                           Case Number: DPAE2:17-CR-000594-001
                                                           OCT D2 2018;
                                                                             )         USM Number: 76341-066
                                                       B~TE BARKMAN, Cte)k
                                                         - - - Dep. Ct~rk               Natasha Taylor-Smith, Esquire
                                                                             )         Defendant's Attorney
THE DEFENDANT:
!i1 pleaded guilty to count(s)            1 and 2 of the Indictment

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found gmlty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:




 31 5316(a)(a)(AJ. 5316(b) and 5322(a)   Willfully evading currency reporting requirement                       1/28/2016                 2



       The defendant is sentenced as provided m pages 2 through                    6          ofthts Judgment. The sentence 1s imposed pursuant to
the Sentencmg Reform Act of I 984.
D The defendant has been found not guilty on count(s)
lill Count(s)         3                                     D   IS    lill are dismissed on the motion of the Umted States.
         It is ordered that the defendant must notify the Umted States attorney for thts d1stnct within 30 days of any change of name, residence,
or ma1hng address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of matenal clianges in economic circumstances.




                                                                             !imc:>thy J. Savage, l:Jnited !?tates District Jud~
                                                                            Name and fltle of Judge


                                                                             10/2/2018
                                                                            Date
 AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                     Sheet 4- Probation
                                                                                                    Judgment -Page _ 2_    of   _   _6
DEFENDANT: SONIA BARNES
CASE NUMBER: DPAE2:17-CR-000594-001
                                                             PROBATION

You are hereby sentenced to probation for a term of:
     three (3) years.




                                                 MANDATORY CONDITIONS
1.      You must not commit another federal, state or local cnme.
2.      You must not unlawfully possess a controlled substance.
3.      You must refram from any unlawful use of a controlled substance. You must submit to one drug test withm 15 days of placement on
        probation and at least two periodic drug tests thereafter, as determmed by the court.
               D The above drug testmg condition is suspended, based on the court's determmation that you pose a low nsk of future
                   substance abuse. (check if applicable)
4.      D You must cooperate m the collection ofD~A as directed by the probat10n officer. (check tf applicable)
5.      D You must comply with the requirements of the Sex Offender Reg1strat10n and Notification Act (34 l.J.S.C. § 20901, et seq.)
             as drrected by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
             where you reside, work, are a student, or were convicted of a qualifying offense. (check 1/ applicable)
6.      D You must participate in an approved program for domestic v10lence. (check if app!zcable)
7.      D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8       You must pay the assessment imposed in accordance with 18 l.J.S.C. § 3013.
9.      Iftms judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this Judgment.
I0      You must notify the court of any matenal change m your economic clfcumstances that rrught affect your abihty to pay restitut10n,
        fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
     AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                         Sheet 4A - Probation
                                                                                                   Judgment    Page .   3       of         6
DEFENDANT: SONIA BARNES
CASE NUMBER: DPAE2:17-CR-000594-001

                                       STAND ARD CONDITIONS OF SlJPERVISION
As part of your probation, you must comply with the followmg standard conditions of supervis10n. These conditions are imposed because
they establish the basic expectations for your behavior while on supervis10n and identify the Ill1mmum tools needed by probation officers
to keep mformed, report to the court about, and bnng about improvements in your conduct and condition

        You must report to the probation office in the federal judicial distnct where you are authonzed to reside withm 72 hours of the time
        you were sentenced, unless the probation officer instructs you to report to a different probat10n office or within a different time frame.
2       After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial distnct where you are authorized to reside without first getting perlll1ss10n from the
        court or the probation officer.
4.      You must answer truthfully the quest10ns asked by your probat10n officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your hving
        arrangements {such as the people you live with), you must notify the probation officer at least I 0 days before the change. If notifying
        the probation officer m advance is not possible due to unanticipated circumstances, you must notify the probation officer withm 72
        hours ofbecoilllng aware ofa change or expected change.
6       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plam view.
7       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        domg so. If you do not have full-time employment you must try to find full-tlme employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anythmg about your work {such as your pos1t10n or your job
        responsibilities), you must notify the probat10n officer at least IO days before the change If notifying the probation officer at least I 0
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer withm 72 hours of
        becommg aware of a change or expected change.
8.      You must not communicate or mteract with someone you know 1s engaged in cnminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or mteract with that person without first gettmg the perlll1ssion of the
        probation officer.
9.      If you are arrested or quest10ned by a law enforcement officer, you must notify the probat10n officer within 72 hours.
10.     You must not own, possess, or have access to a firearm, ammunit10n, destructive device, or dangerous weapon (i.e., anythmg that was
        designed, or was modified for, the specific purpose of causmg bodily injury or death to another person such as nunchakus or tasers).
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first gettmg the permission of the court.
12.     If the probation officer determines that you pose a nsk to another person {includmg an orgamzat10n), the probation officer may
        require you to notify the person about the risk and you must comply with that mstruct10n. The probation officer may contact the
        person and confirm that you have notified the person about the nsk.
13.     You must follow the mstructions of the probation officer related to the condit10ns of supervis10n.


U.S. Probation Office Use Only
A U.S. probation officer has mstructed me on the conditions specified by the court and has provided me with a written copy of this
judgment contammg these conditions. For further mformatlon regardmg these conditions, see Overview of Probation and Supervised
Release Condttwns, available at. www.uscourts.gov.

Defendant's Signatlire                                                                                        Date
 AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                     Sheet 4B · ProbatJ.on
                                                                                        Judgment - Page   _   4 _   of   6
DEFENDANT: SONIA BARNES
CASE NUMBER: DPAE2:17-CR-000594-001

                                          ADDITIONAL PROBATION TERMS
 1. Defendant shall pay to the United States a special assessment of $200.00, which shall be due immediately.
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 5 Cnmmal Monetary Penalties
                                                                                                      Judgment - Page _     5   of   _6
DEFENDANT: SONIA BARNES
CASE NUMBER: DPAE2:17-CR-000594-001
                                            CRIMINAL MONETARY PENALTIES
     The defendant must pay the total crinunal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment                   JVT A Assessment*                                            Restitution
TOTALS            $ 200.00                   $                                  $                         $



D The determmation of restitution is deferred until                     • An Amended Judgment zn a Criminal Case (AO 245CJ will be entered
     after such determmation.

D The defendant must make restitution (mcluding community restitution) to the followmg payees in the amount listed below.

     If the de~endant makes a partial payment, each payee shall receive an approximately proport10ned paynient, unless specified otherwise m
     the pnonty order or percentage payment column below. However, pursuant to I 8 l.J.S.C. § 3664(1), all nonfederal v1ctims must be paid
     before the Umted States is paid.




TOTALS                             $                         0.00           $                         0.00


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay mterest on restitution and a fme of more than $2,500, unless the restitution or fme is paid m full before the
      fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determmed that the defendant does not have the ab1hty to pay mterest and it is ordered that:

      D the mterest reqmrement is waived for the            D fine      D restitution.
      D the mterest requirement for the          D   fine    0      restitution is modified as follows:

*Justice for V1ct1ms of Trafficking Act of2015, Pub. L. No. I 14-22.
** Findmgs for the total amount oflosses are reqmred under Chapters 109A, I 10, I IOA, and I 13A of Title 18 for offenses comnutted on or
after September I 3, 1994, but before Apnl 23, I 996.
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 6 - Schedule of Payments

                                                                                                         Judgment    Page      6      of       6
DEFENDANT: SONIA BARNES
CASE NUMBER: DPAE2:17-CR-000594-001

                                                     SCHEDULE OF PAYMENTS

Havmg assessed the defendant's ability to pay, payment of the total crimmal monetary penalties is due as follows:

A    ~     Lump sum payment of$         200.00               due immediately, balance due

           D     not later than                                  , or
           D     in accordance with    D c   .   D    D,     D    E, or    D    Fbelow; or

B    D     Payment to begin immediately (may be combined with             DC,        D D,or       D F below); or
C    D Payment in equal                          (e.g. weekly. monthly, quarterly) mstallments of $                          over a penod of
                          (e g. months or years), to commence                   (e g .. 30 or 60 days) after the date of this judgment; or

D    D     Payment in equal                       (e.g, weekly. monthly, quarterly) mstallments of $     _      _        _ over a penod of
                       _ (e g. months or years), to commence             _ _ __ (e g. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    D     Payment dunng the term of supervised release will commence withm __ _               (e g. 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time, or

F    D     Special instructions regardmg the payment of cnmmal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes unpnsonment, payment of criminal monetary penalties is due dunng
the period of impnsonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any cnmmal monetary penalties imposed.




D    Jomt and Several

     Defendant and Co-Defendant ;-.;ames and Case Numbers (including defendant number), Total Amount, Jomt and Several Amount,
     and corresponding payee, if appropnate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s).

D     The defendant shall forfeit the defendant's mterest in the fo!IoWing property to the t.:nited States:



Payments shall be applied m the following order: ( 1) assessment, (2) restitution pnncipal, (3) restitution mterest, (4) fine principal, (5) fme
interest, (6) commumty restitution, (7) JVTA assessment, (8) penalties, and (9) costs, includmg cost of prosecution and court costs.
